Citation Nr: 0826734	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-42 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
10 percent for residual lumbosacral strain and wedging of the 
tenth thoracic vertebra.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  Service department records show that he was awarded, 
among other medals, the Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision that, in 
pertinent part, denied service connection for hepatitis C.  
The veteran timely appealed.

These matters also come to the Board on appeal from a 
November 2005 decision of the RO that, in pertinent part, 
denied disability ratings in excess of 30 percent for 
service-connected PTSD; and in excess of 10 percent for 
residual lumbosacral strain and wedging of the tenth thoracic 
vertebra. 

In July 2006, the veteran testified during a hearing before 
RO personnel.

In April 2008, the veteran and his wife testified during a 
hearing before the undersigned at the RO.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
disturbances of motivation and mood, sleep impairment, and 
irritability; these symptoms reflect no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  The veteran's residual lumbosacral strain and wedging of 
the tenth thoracic vertebra has been manifested primarily by 
arthritic changes, muscle spasms, flare-ups, painful motion, 
and flexion of the thoracolumbar spine greater than 
30 degrees and less than 60 degrees; ankylosis and 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a 20 percent disability rating for 
residual lumbosacral strain and wedging of the tenth thoracic 
vertebra are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2004, June 2005, and July 2006 letters, the 
RO notified the veteran of elements of an increased rating 
claim and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the July 2006 letter, the RO specifically notified the 
veteran of the process by which effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claims in September 2004 and June 2005.  
Specifically, he was told to submit evidence of physical and 
clinical findings, results of laboratory tests, X-rays, and 
individual statements from those with knowledge and/or 
personal observations who could describe the manner in which 
his disabilities have worsened.  The March 2006 SOC also 
listed each applicable diagnostic code and disability rating 
for PTSD and for a lumbosacral strain, which the veteran 
reasonably could be expected to understand to support his 
claims.

During his testimony in July 2006, the veteran described the 
effects that his residual lumbosacral strain and wedging of 
the tenth thoracic vertebra, and his irritability had on his 
prior employment with the postal service.  In April 2008, the 
veteran testified that his daily activities consisted of 
going to physical therapy, returning home, and either sitting 
in a recliner or laying down.  He last worked in January 
2005.  The veteran also indicated that he had no additional 
evidence to submit.  The veteran has been represented by a 
veterans' service organization throughout this appeal.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support the claims.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran specifically waived RO consideration of 
the additional evidence submitted following the April 2008 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.
There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  PTSD

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent 
disabling.  The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Records reflect that the veteran regularly attended group 
psychotherapy sessions for several years.

During a July 2005 VA examination, the veteran reported an 
increase in combat-related nightmares, which occurred four-
to-five times a week.  He also experienced night sweats.  His 
symptoms were exacerbated by work stress and problems with 
his supervisor.  The veteran reported an increase in 
frequency of intrusive memories, which were disturbing to 
him, and an increase in irritability.  The veteran slept 
poorly and expressed difficulties with concentrating and 
maintaining focus.  

Examination revealed that the veteran was appropriately 
dressed, with good eye contact and good hygiene.  His mood 
was reported as fluctuating, relating to lack of sleep from 
nightmares and back pain.  The examiner found the veteran's 
affect to be a bit labile, and appropriate to content of 
session.  His speech was within normal limits.  His cognition 
appeared to be average or above average in intelligence; 
judgment and insight were fair.  His thought processes were 
focused and coherent, with no evidence of a thought disorder 
or hallucinations.  The veteran denied homicidal or suicidal 
ideation, though acknowledged fleeting suicidal thoughts at 
times.  He reportedly had a good relationship with his 
family.  

A global assessment of functioning (GAF) score of 60 was 
assigned.  The examiner concluded that the veteran re-
experienced symptomotology in the forms of nightmares and 
intrusive thoughts.  Avoidant symptoms were demonstrated 
through social isolation.  The veteran demonstrated hyper-
arousal, due to poor concentration, irritability, and sleep 
disturbance.  His prior coping strategies no longer were 
utilized due to physical limitations and aging of the 
veteran.  The examiner opined that the veteran's mildly 
deteriorated level of functioning (since his last 
examination) was at least as likely to be due to PTSD, as it 
was to be due to medical or other issues.

VA treatment records, dated in September 2005, reveal that 
the veteran experienced exacerbation of anger related to a 
recent stressor, and was at increased risk for acting out 
behaviors.  Additional medications were prescribed, and re-
engagement with therapy was recommended.  When seen in 
October 2005, the GAF score was 70.  VA treatment records, 
dated in March 2008, include a GAF score of 50.

In April 2008, the veteran testified that he avoided crowds 
most of the time and just stayed home.  Although he was a 
life member of a couple of organizations, he no longer 
attended meetings or events.  The veteran testified that he 
took additional medications, and that he no longer attended 
the group PTSD sessions because of conflicts with physical 
therapy.

The Board notes that the assigned GAF scores have ranged from 
50 to 70, reflective of mild to serious difficulty in social 
and occupational functioning. While the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness" (DSM-IV), the assigned GAF score in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF scores 
must be considered in light of the actual symptoms of the 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the veteran had not worked since January 2005 
(he had worked 30 years with the postal service and was 
retired); he had recently been prescribed additional 
medications.  The evidence also reflects symptoms of 
irritability and anger, and some social isolation.  The 
veteran's wife testified that the veteran no longer had any 
interest in activities; and that they had slowed down way too 
fast, primarily sat at home, and watched television.  They 
used to travel a lot, bowl, and dance.  The Board finds this 
evidence credible, and indicative of some social impairment, 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

Clinical evaluation had also reflected a bit labile affect 
and fluctuating mood.  The Board notes that the February 2005 
examiner found that the veteran's functioning level had 
mildly deteriorated since his previous examination.  

The evidence does not reflect such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking that would warrant a disability 
rating in excess of 30 percent under the general rating 
schedule.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assigning an 
evaluation greater than 30 percent for PTSD.

B.  Residual Lumbosacral Strain and Wedging of The tenth 
thoracic vertebra

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for residual 
lumbosacral strain and wedging of the tenth thoracic 
vertebra.

VA revised the criteria for evaluation of diseases and 
injuries of the spine, effective on September 26, 2003 (see 
68 Fed. Reg. 51454-51456 (August 27, 2003)).  Because VA 
received the veteran's claim for an increased disability 
rating on September 29, 2003, the revised criteria are 
applicable to the claim.

The RO has evaluated the veteran's disability as 10 percent 
disabling under Diagnostic Code 5237 (formerly numbered 
5243), pertaining to lumbosacral strain.  
 
Spinal disabilities are primarily evaluated under a general 
rating formula.  Under the formula, a 10 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235; or, muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Higher evaluations are assigned 
for unfavorable ankylosis of the entire spine, or the entire 
thoracolumbar spine, which are not relevant to the veteran's 
claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

These rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

In this case, however, a decision of the Board in June 1988 
specifically denied service connection for status-post-
operative herniated nucleus pulposus at the level between L4-
L5 of the lumbar vertebrae.  In addition, a neurological 
consultation in October 2001 attributed the veteran's 
numbness in the left foot to the status-post disc repair.  
There is no showing of neurological impairment due to 
service-connected spinal disability.  Under these 
circumstances, consideration of the alternate criteria under 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, for establishing an increased disability rating is 
not warranted.  See 38 C.F.R. § 4.71a.  

The Board notes that recent examiners have been unable to 
distinguish symptoms relating to the service-connected 
residual lumbosacral strain and wedging of the tenth thoracic 
vertebra, from symptoms pertaining to the low back disc 
surgery.  Accordingly, for purposes of this evaluation, the 
Board has given the veteran the benefit of the doubt and 
attributed all lower back symptoms other than intervertebral 
disc syndrome-i.e., pain, limited motion, and functional 
impairment-to his service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2007).

Private treatment records reflect that the veteran had a 
flare-up of back spasms in February 2004.
        
X-rays taken of the lumbosacral in January 2005 suggested 
early minimal degenerative arthritic changes of the dorsal 
spine with minimal marginal spur formation.

The report of a January 2005 VA examination reflects that the 
veteran evidently had a wedge fracture and dorsal spine 
injury to his back, resulting from a concussion injury in 
Vietnam in 1969.  Over the years, the veteran reported 
persistent middle and lower back pain, and some lumbar disc 
disease.  In addition to pain, he currently reported 
stiffness and limited motion.  The back pain, reportedly, 
radiated into his left leg with numbness and tingling and 
paresthesia.  Repetitive use, bending, and lifting 
exacerbated the back pain.  The veteran used a cane, and 
could stand up for one-half hour at a time.  He was able to 
do normal daily activities.  The veteran reported having 
incapaciting episodes approximately one day a month.

Examination of the veteran's lumbosacral spine revealed 
tenderness, soreness, and a little bit of lost lordosis.  
Range of motion of the lumbar spine was to 50 degrees on 
flexion; and to 50 degrees on extension, lateral bending, and 
rotation.  Pain was noted throughout the ranges of motion, 
without change on repetition.  The examiner noted a little 
bit of left sciatica, with straight leg raising positive on 
the left side.  Gross weakness was not detected.  The 
examiner indicated that repetitive use caused increased pain, 
soreness, tenderness, and fatigability.

In April 2008, the veteran testified that he used a TENS unit 
and went to physical therapy daily for his back pain.
 
Here, the evidence shows that the veteran can flex his 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  The combined ranges of motion of the 
thoracolumbar spine are less than 120 degrees.  There is also 
evidence of muscle spasm, a cane required for walking, and 
slight reversed lordosis.  This evidence meets the criteria 
for a disability rating of 20 percent under the General 
Rating Formula.  38 C.F.R. § 4.7, 4.21.

Higher evaluations may be assigned for ankylosis, but the 
veteran retains significant back motion, and thus does not 
have ankylosis.  He, therefore, does not meet the criteria 
for a disability rating in excess of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Even assuming, for the sake of argument, that orthopedic 
manifestations under alternate Diagnostic Code 5243 were for 
consideration, there is no evidence showing incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months to warrant a disability evaluation in 
excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a 20 percent, 
but no higher, evaluation for residual lumbosacral strain and 
wedging of the tenth thoracic vertebra.

C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A disability evaluation higher than 30 percent for PTSD is 
denied.

A disability evaluation of 20 percent for residual 
lumbosacral strain and wedging of the tenth thoracic vertebra 
is allowed, subject to the regulations governing the award of 
monetary benefits.




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Current medical records include a diagnosis of hepatitis C.

The veteran has indicated that he had his left ear lobe 
pierced while in Vietnam.  In August 2006, D.W., who had 
served with the veteran in Vietnam, indicated that the 
veteran had his ear pierced in 1969 in service; that the 
veteran's ear became infected; and that the veteran missed a 
field mission because of the infection.  The veteran 
testified that he had tattoos after service with no 
complications.  He also testified that he donated blood for a 
number of years but was told that he could not donate anymore 
and testing resulted in a diagnosis of hepatitis C.  

The veteran has also reported tooth extractions while in 
service.  Service dental records show that tooth No. 30 was 
extracted.  

The veteran reported being treated in the field for shrapnel 
wounds to his leg, and that first aid was applied at a 
medical station at Kon Tum.  The veteran reportedly received 
a tetanus shot.  Service medical records show crusted lesions 
on both legs and feet in June 1969, as well as dermatitis.

Under these circumstances, the Board finds that an 
examination is needed to obtain an informed medical opinion 
as to the likely etiology of the veteran's current hepatitis 
C, to include whether the initial onset occurred during 
service or if the disease is otherwise related to his active 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of hepatitis C and the likely 
etiology of the disease.  The claims file 
must be made available to the examiner 
for review.  

The examiner is requested to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service piercing of the left ear; tooth 
extraction; shrapnel wounds as reported 
by the veteran; tetanus shot; or other 
medical treatment in service.  If other 
causes are more likely, those should be 
noted.  The examiner should provide a 
rationale for the opinions expressed.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefit sought is not granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.


No action is required of the veteran until he is notified by 
the RO or AMC.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


